Citation Nr: 0405650	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-05 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an August 2002 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA), Regional 
Office (RO).

In a February 2003 VA Form 9, the veteran requested a Travel 
Board hearing.  In May 2003, the veteran and his spouse 
testified at an RO hearing.  At the time of that hearing, the 
veteran withdrew his request for a Board hearing.  38 C.F.R. 
§ 20.704(e) (2003).

In February 2002, the veteran filed two claims: one for an 
increased rating for his hypertension and another for service 
connection for a heart disorder.  In the August 2002 rating 
decision, the RO recharacterized the veteran's disability as 
hypertension with atrial fibrillation.  However, the 
veteran's claim for service connection for a heart disorder 
is a new claim, separate and distinct from his claim for an 
increased rating for hypertension, and thus the issue on 
appeal has been characterized as described above and his 
service-connection claim is referred to the RO for 
adjudication.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  The increased rating issue is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the appellant if further action is 
required.


REMAND

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Board notes that the criteria for evaluating diseases of 
the heart were revised prior to receipt of his claim in 
February 2002, and became effective on January 12, 1998.  See 
62 Fed. Reg. 65,207 (Dec. 11, 1997) (codified at 38 C.F.R. § 
4.104 (2003)).  The revisions incorporate objective 
measurements of the level of physical activity, expressed 
numerically in METs at which cardiac symptoms develop and 
METs generally are measured by means of a treadmill test, but 
also may be estimated.  See e.g. 38 C.F.R. § 4.104, 
Diagnostic Code 7007 (2003).  Under the revised provisions of 
38 C.F.R. § 4.104, changes were made to the rating criteria 
for Diagnostic Code 7101, used in evaluating hypertensive 
vascular disease.  Although no major changes were made to 
Diagnostic Code 7101, the rating criteria require that 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The rating criteria 
also provide that for purposes of the section on 
hypertension, the term hypertension means that the diastolic 
blood pressure reading is predominately 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominately 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  See 38 C.F.R. § 4.101, Diagnostic Code 7101, 
Note 1 (2003).  Hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is evaluated as part of the condition causing it rather than 
by a separate evaluation.  See 38 C.F.R. § 4.101, Diagnostic 
Code 7101, Note 2 (2003).  The RO provided the rating 
criteria for Diagnostic Code 7101 only.  On remand, the RO 
should indicate whether the veteran's hypertension is due to 
aortic insufficiency or hyperthyroidism and consider the 
criteria for rating both hypertensive heart disease and 
hypertensive vascular disease.

The duty to assist includes obtaining pertinent treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  The 
veteran testified that he received treatment for his 
hypertension from VA and a private doctor, James C. Waites, 
M.D.  Although the RO obtained VA treatment records through 
September 2003, the last treatment records from Dr. Waites 
are dated in March 2001.  The Board feels that another 
attempt should be made by the RO to ask the veteran to 
identify and sign releases for health care providers that 
treated him for any heart disorder including hypertension, 
since February 2001 and should obtain missing non-VA and VA 
treatment records.  

At the time of the June 2002 VA examination, the examiner 
indicated that there were no outside records to review, that 
the veteran did not have congestive heart failure nor 
hypertensive cardiovascular disease, and that METS were not 
needed for atrial fibrillation.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (medical examination must consider the 
records of prior medical examinations and treatment in order 
to assure a fully informed decision).  The veteran testified 
that his condition had worsened and that his treating VA 
physician had indicated that his heart was enlarged and that 
his hypertension had damaged his heart valves.  In a February 
2003 VA treatment record, the veteran's physician gave 
impressions of hypertension, congestive heart failure and 
atrial fibrillation.  In light of the above, the veteran will 
be afforded another heart disorders examination.  The 
examiner should indicate whether the veteran has hypertensive 
vascular disease or whether his hypertension is due to an 
underlying heart disorder, such as, aortic insufficiency or 
hyperthyroidism.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
heart disorder, including hypertension, 
from February 2001 to the present.  The 
RO should obtain records from each health 
care provider he identifies, if not 
already in the claims file.  In 
particular, the RO should obtain copies 
of medical records from Dr. James C. 
Waites from March 2001 to the present and 
VA medical records, not already 
associated with the claim file, from 
September 2003 to the present.  If 
records are unavailable, please have the 
provider so indicate.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a heart disorders 
examination to determine the nature and 
extent of his service-connected 
hypertension and any other heart disorder 
found.  All indicated tests or studies 
deemed necessary should be done to 
include objective measurements of the 
level of physical activity, expressed 
numerically in METs at which cardiac 
symptoms develop (generally measured by 
means of a treadmill test).  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination and the report should so 
indicate.  The examiner should identify 
any heart disorder found and indicate 
whether the veteran has hypertensive 
vascular disease or whether his 
hypertension is due to an underlying 
heart disorder, such as, aortic 
insufficiency or hyperthyroidism.  The 
examiner should provide or estimate 
measurements of the level of physical 
activity, expressed numerically in METs 
at which cardiac symptoms develop and/or 
indicate when there is evidence of 
cardiac hypertrophy or dilatation on 
electrocardiogram (ECG), Echocardiogram, 
or X-ray.  The examiner should give 
detailed clinical findings and clearly 
outline the rationale for any opinion 
expressed.

3.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with 
and satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

4.  After completion of the above, the RO 
should review and readjudicate the issue 
on appeal, including any additional 
evidence obtained on remand.  In 
particular, the RO's review should 
indicate whether the veteran's 
hypertension is due to an underlying 
heart disorder, such as, aortic 
insufficiency or hyperthyroidism and 
consider the criteria for rating both 
hypertensive heart disease and 
hypertensive vascular disease.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




